UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7002


DARNELL KHAN,

                Plaintiff – Appellant,

          v.

RONDO MYERS; CAPTAIN BUFFORD; LT. WALTER SMITH; SGT. J.
WILLIAMS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Timothy M. Cain, District Judge.
(4:12-cv-00524-TMC)


Submitted:   November 16, 2012            Decided:   November 29, 2012


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell Khan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darnell     Khan   appeals    the   district   court’s     order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983   (2006)    complaint.   We     have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                Khan v.

Myers, No. 4:12-cv-00524-TMC (D.S.C. May 30, 2012).                We deny

Khan’s motion to amend his complaint.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                       2